DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “the quantity of flavoring mixture” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claim 10 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marini US 2011/0129588 in view of Gallagher et al. “Easy Homemade Simple Syrup” (<https://www.inspiredtaste.net/8116/how-to-make-simple-syrup>) (published August 16, 2016), Chang US 2014/0234488, Kerrigan et al. US 2002/0031591, and Bosco et al. US 4,407,836.
Regarding Claim 1, Marini discloses a method of manufacturing a flavoring and sweetening gelatin drop (‘588, Paragraph [0002]).  The method comprises the steps of providing a first quantity of water, a quantity of gelatin (‘588, Paragraph [0010]), a quantity of base sweetening mixture (fruit juice) (‘588, Paragraph [0018]), a quantity of emulsification mixture (agar) (‘588, Paragraph [0009]), a quantity of flavoring mixture (‘588, Paragraph [0018]), and a first quantity of starch (‘588, Paragraph [0014]).  The quantity of gelatin (vegetable based jellying agent) and the first quantity of water are heated and mixed together to form a gelatin solution and once the solids are broken down the gelatin solution is mixed with flavoring and sweetener and the product gelatinizing (‘588, Paragraph [0015]), which reads on the claimed curing the final solution step for a specified time period until the final solution reaches a third specified solids percentage.  It is noted that the claim does not specify a particular time period for curing the final solution.
Marini discloses mixing the gelatin solution of the quantity of gelatin and the first quantity of water with sweetener (‘588, Paragraph [0015]) but is silent regarding the quantity of base sweetening mixture being mixed with a second quantity of water and heated and mixed to form a slurry solution in a step that is separate from making the gelatin solution.
Gallagher et al. discloses a method of making homemade simple syrup comprising the steps of adding water and sugar to a saucepan and heating the mixture of water and sugar until the sugar has completely dissolved to form a slurry solution of sweetening mixture and water (Pages 5-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Marini and conduct the step of making the sweetening mixture by mixing a quantity of base sweetening mixture with a second quantity of water that is separate from the water used in the gelatin making step since Gallagher et al. teaches it was conventional to make a slurry solution by heating a sweetening mixture with a quantity of water to make a sugar sweetener.  Furthermore, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results in view of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and the selection of any order of mixing ingredients is prima facie obvious in view of In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP § 2144.04.IV.C.).
Further regarding Claim 1, Marini discloses the gelatin containing a starch (‘588, Paragraph [0014]) but is silent regarding the starch being a grain based starch.
Chang discloses gelatin drop comprising gelatin and a grain based starch (potato starch) (‘488, Paragraph [0019]).  Applicant discloses that potato starch is a type of grain based starch (Specification, Page 6, lines 24-27).  The gelatin drop is used in a beverage (bubble beverage) (‘488, Paragraph [0018]).
Both Marini and Chang are directed towards gelatin comprising starch.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marini and make the gelatin drop out of a grain based starch as taught by Chang since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chang teaches that there was known utility in making a gelatin drop out of a grain based potato starch.
Further regarding Claim 1, Marini modified with Gallagher et al. and Chang is silent regarding the first specified soluble solids percentage of the slurry solution being approximately between 79% and 85%, the second specified soluble solids percentage of the final solution being approximately between 75% and 80%, and the third specified soluble solids percentage of the cured final solution being approximately between 77% and 82%.  However, differences in concentration of the soluble solids percentage of the gelatin mixture at different points of the process will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of soluble solids percentage of the gelatin mixture at different points of the process is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of soluble solids percentage based upon the desired consistency and viscosity for the gelatin.
Further regarding Claim 1, Marini modified with Gallagher et al. and Chang is silent regarding providing a molding tray wherein the molding tray includes a plurality of receptacles and applying the first quantity of grain based starch onto the molding tray, portioning the final solution into the plurality of receptacles, and removing the final solution as a plurality of drops form the molding tray.
Kerrigan et al. discloses a method of manufacturing a flavoring and sweetening gelatin drop comprising the steps of providing a first quantity of water and a first quantity of gelatin (‘591, Paragraph [0010]) and heating and mixing the gelatin solution (‘591, Paragraph [0012]).  Kerrigan et al. further discloses providing a molding tray including a plurality of receptacles (depressions 40), portioning the final solution into the plurality of receptacles (depressions 40) before curing the final solution, and removing the final solution as a plurality of drops from the molding tray (mold 34) (‘591, Paragraph [0032]) after curing the final solution by refrigeration or freezing (‘591, FIGS. 10-11) (‘591, Paragraph [0034]).

    PNG
    media_image1.png
    469
    1352
    media_image1.png
    Greyscale

Both Marini and Kerrigan et al. are directed towards the same field of endeavor of methods of manufacturing a flavoring and sweetening gelatin drop.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marini and provide a molding tray including a plurality of receptacles, portioning the final solution into the plurality of receptacles, and removing the final solution as a plurality of drops from the molding tray after curing the final solution by refrigeration or freezing as taught by Kerrigan et al. in order to automatically make multiple gelatin drops at the same time for better efficiency in making multiple gelatin drops in a short amount of time.
Further regarding Claim 1, in the event that it can be shown that the second specified soluble solids percentage of the final solution being approximately between 75% and 80% and the third specified soluble solids percentage of the cured final solution being approximately between 77% and 82% is critical, Bosco et al. discloses a process for preparing a cold water soluble gelatin product and a gelatin dessert mix comprising gelatin and sugar having a total solids content effective to form a foam wherein the total solids concentration of the solution is within the range of from about 30 to about 95% (’836, Column 4, lines 1-17), which overlaps the claimed second and third specified soluble solids percentage of 75%-80% and 77%-82% respectively.  In the case where the claimed specified soluble solids percentages ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 1, Marini modified with Gallagher et al., Chang, Kerrigan et al., and Bosco et al. is silent regarding applying a second quantity of grain based starch onto the molding tray before depositing the final solution.  However it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of grain based starch used based upon the desired mouthfeel and consistency of the gelatin drop.  Additionally, although modified Marini does not teach the grain based starch being applied onto the molding tray before depositing the final solution into the molding tray, these limitations ultimately mix together all components involved in making the gelatin drop before the curing step.  The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results in view of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and the selection of any order of mixing ingredients is prima facie obvious in view of In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP § 2144.04.IV.C.).
Further regarding Claim 1, Marini modified with Gallagher et al., Chang, Kerrigan et al., and Bosco et al. is silent regarding sequentially executing steps B through H.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results in view of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious in view of In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP § 2144.04.IV.C.).
Further regarding Claim 1, Marini modified with Gallagher et al., Chang, and Bosco et al. is silent regarding separately mixing the emulsification mixture, into the slurry solution, separately heating and mixing the gelatin solution into the slurry solution to form the final solution, separately mixing the quantity of high intensity flavoring mixture into the final solution, and separately depositing the final solution into the first quantity of grain based starch.  However, the combination of Marini modified with Gallagher et al., Chang, Kerrigan et al., and Bosco et al. teaches mixing together all of the claimed components as discussed above.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of modified Marini and conduct the claimed steps of mixing the different ingredient components together in the claimed sequence since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results in view of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and the selection of any order of mixing ingredients is prima facie obvious in view of In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP § 2144.04.IV.C.).
Regarding Claim 2, Marini discloses that gelatin is a hydrocolloid whose colloid particles spread throughout water depending on the quantity of water available (‘588, Paragraph [0005]).  Marini is silent regarding the first quantity of water that is heated and mixed with the quantity of gelatin to be approximately 20.07% by weight of the final solution.  However, Marini establishes that the amount of water added to gelatin affects the degree to which colloid particles are spread.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of water that is mixed with the quantity of gelatin based upon the desired solids content and viscosity that makes the gelatin drop.  Additionally, differences in concentration of the water in the gelatin mixture will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of water in the gelatin mixture is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 3, Marini modified with Gallagher et al., Chang, Kerrigan et al., and Bosco et al. is silent regarding the quantity of gelatin being approximately between 6% wt and 10% wt of the final solution.  However, differences in concentration of gelatin in the final solution will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of gelatin in the final solution is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of gelatin in the final solution based upon the desired consistency and mouthfeel of gelatin.
Regarding Claim 4, the claimed second quantity of water is used to dissolve the quantity of base sweetening mixture to form the slurry solution.  One of ordinary skill in the art would utilize a slurry solution containing water and base sweetening mixture that is significantly smaller than the weight of a gelatin mixture in the final solution containing all ingredient components mixed together to impart the desired sweetening level without having too much sugar that may overbear the taste senses of the consumer.  Gallagher et al. establishes that a common ratio for simply syrup is equal parts water to sugar but that a richer syrup uses more sugar than water and a leaner syrup uses less sugar than water.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of water in the slurry solution containing the quantity of base sweetening mixture based upon the desired sweetness level imparted to the final solution that makes the gelatin drop.  Additionally, differences in concentration of the water in the slurry solution containing sweetening mixture will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of water in the slurry solution containing the sweetening mixture is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 5, Marini discloses the quantity of base and sweetening mixture including a quantity of a caloric sweetening powder (‘588, Paragraph [0010]).
Regarding Claim 9, Marini discloses the quantity of flavoring blend mixture comprising natural flavoring (‘588, Paragraph [0018]).
Further regarding Claim 9, the claim recites “includes at least one compositional constituent selected from a group consisting of quantity of glyceride based emulsifier, a quantity of natural flavoring, a quantity of natural coloring, and combinations thereof.”  Since Marini teaches using natural flavoring, the prior art combination need not necessarily teach a quantity of glyceride based emulsifier or a quantity of natural coloring by virtue of the phrase “includes at least one.”
Regarding Claim 10, Marini modified with Gallagher et al., Chang, Kerrigan et al., and Bosco et al. is silent regarding the quantity of natural flavoring being approximately between 10% wt and 20% wt of the final solution.  However, differences in concentration of the natural flavoring in the final solution will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of natural flavoring in the final solution is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of natural flavoring based upon the desired flavor profile for the gelatin.
Further regarding Claim 10, the claim recites “includes at least one compositional constituent selected from a group consisting of quantity of glyceride based emulsifier, a quantity of natural flavoring, a quantity of natural coloring, and combinations thereof.”  Since Marini teaches using natural flavoring, the prior art combination need not necessarily teach a quantity of glyceride based emulsifier or a quantity of natural coloring by virtue of the phrase “includes at least one.”  Additionally, the prior art need not necessarily teach the claimed weight percentages of the quantity of glyceride based emulsifier or natural flavoring by virtue of the phrase “includes at least one.”
Regarding Claim 18, Kerrigan et al. discloses the curing step occurring at room temperature or at refrigerated temperature (‘591, Paragraph [0030]) wherein the product has a shelf life of at least 30 days (‘591, Paragraph [0039]), which encompasses the claimed specified time period of approximately 24 hours.  It would have been obvious to one of ordinary skill in the art at the time of the invention to store the cured gelatin drops for the desired amount of time until it is desired to be consumed.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Marini US 2011/0129588 in view of Gallagher et al. “Easy Homemade Simple Syrup” (<https://www.inspiredtaste.net/8116/how-to-make-simple-syrup>) (published August 16, 2016), Chang US 2014/0234488, Kerrigan et al. US 2002/0031591, and Bosco et al. US 4,407,836 as applied to claim 1 above in further view of Woodyer et al. US 2016/0302463.
Regarding Claim 5, Marini discloses the quantity of base and sweetening mixture including a quantity of a caloric sweetening powder (‘588, Paragraph [0010]).
Marini modified with Gallagher et al., Chang, Kerrigan et al., and Bosco et al. is silent regarding the quantity of base sweetening mixture including a quantity of a bulking agent.
Woodyer et al. discloses a food and beverage product comprising allulose to provide bulk, sweetening, and functional properties conventionally provided by nutritive sweeteners (‘463, Paragraph [0010]) wherein the food or beverage product is a gelatin (‘463, Paragraph [0081]) wherein the allulose is combined with a bulking agent (‘463, Paragraphs [0025] and [0035]) and an allulose syrup is used (‘463, Paragraph [0262]).  Allulose syrup is a type of bulking agent in view of applicant’s disclosure (Specification, Page 4, lines 23-25).  Gelatin is known to have its texture affects by the amount of texturizer (‘463, Paragraph [0183]).
Both Marini and Woodyer et al. are directed towards the same field of endeavor of gelatin compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marini and incorporate a bulking agent of allulose syrup since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07). Woodyer et al. teaches that allulose syrup is a known bulking agent that is mixed with gelatin.
Regarding Claim 6, Marini modified with Gallagher et al., Chang, Kerrigan et al., Bosco et al., and Woodyer et al. is silent regarding the quantity of caloric sweetening powder being approximately between 22 wt % and 27 wt % of the final solution and the quantity of bulking agent being approximately between 22 wt % and 27 wt % of the final solution.  However, Gallagher et al. teaches that a common ratio for simply syrup is equal parts water to sugar but that a richer syrup uses more sugar than water and a leaner syrup uses less sugar than water.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the quantity of caloric sweetening powder used based upon the desired sweetness level imparted to the final solution that makes the gelatin drop.  Additionally, differences in concentration of the caloric sweetening powder will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of caloric sweetening powder is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Furthermore, Woodyer et al. teaches gelatin is known to have its texture affects by the amount of texturizer (‘463, Paragraph [0183]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the quantity of bulking agent used based upon the desired degree of crystallization to be prevented and to impart the desired textural properties such as chewiness and sweetness profile for gelatin (‘463, Paragraph [0187]).  Additionally, differences in concentration of the bulking agent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of bulking agent is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Marini US 2011/0129588 in view of Gallagher et al. “Easy Homemade Simple Syrup” (<https://www.inspiredtaste.net/8116/how-to-make-simple-syrup>) (published August 16, 2016), Chang US 2014/0234488, Kerrigan et al. US 2002/0031591, and Bosco et al. US 4,407,836 as applied to claim 1 above in further view of Firrell et al. US 2014/0186491.
Regarding Claim 7, Marini modified with Gallagher et al., Chang, Kerrigan et al., and Bosco et al. is silent regarding the emulsification mixture including a quantity of a flavor masking agent.
Firrell et al. discloses a gelatin jelly (‘491, Paragraph [0035]) comprising masking a bitter taste in a confectionery composition containing a bitter tasting substance (‘491, Paragraph [0013]) using a quantity of flavor masking agent (licorice) (‘491, Paragraph [0034]).
Both Marini and Firrell et al. are directed towards the same field of endeavor of methods of making a gelatin based composition.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marini and incorporate a quantity of flavor masking agent to the emulsification mixture since Firrell et al. teaches licorice decreases the bitterness and increases the sweetness of the composition (‘491, Paragraph [0076]).
Further regarding Claim 7, Marini modified with Gallagher et al., Chang, Kerrigan et al., Bosco et al., and Firrell et al. discloses the emulsification mixture including a quantity of flavor masking agent.  The claim recites “includes at least one compositional constituent selected from a group consisting of a second quantity of grain based starch, a first quantity of sweetening powder, a second quantity of sweetening powder, a quantity of flavor masking agent, and combinations thereof.”  Since Firrell et al. teaches using a quantity of flavor masking agent, the prior art combination need not necessarily teach a second quantity of grain based starch, a first quantity of sweetening powder, or a second quantity of sweetening powder by virtue of the phrase “includes at least one.”
Regarding Claim 8, Marini modified with Gallagher et al., Chang, Kerrigan et al., Bosco et al., and Firrell et al. is silent regarding the quantity of flavor masking agent being approximately between 0.5% wt and 1.0% wt of the final solution.  However, differences in concentration of the flavor masking agent in the final solution will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of flavor masking agent in the final solution is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of flavor masking agent based upon the desired flavor bitterness reduction levels and sweetness levels for the gelatin drops.
Further regarding Claim 8, since the recites “includes at least one compositional constituent selected from a group consisting of a second quantity of grain based starch, a first quantity of sweetening powder, a second quantity of sweetening powder, a quantity of flavor masking agent, and combinations thereof.”  Since Firrell et al. teaches using a quantity of flavor masking agent, the prior art combination need not necessarily teach a second quantity of grain based starch, a first quantity of sweetening powder, or a second quantity of sweetening powder by virtue of the phrase “includes at least one.”  Additionally, the prior art need not necessarily teach the claimed weight percentages of a second quantity of grain based starch, a first quantity of sweetening powder, or a second quantity of sweetening powder by virtue of the phrase “includes at least one.”
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marini US 2011/0129588 in view of Gallagher et al. “Easy Homemade Simple Syrup” (<https://www.inspiredtaste.net/8116/how-to-make-simple-syrup>) (published August 16, 2016), Chang US 2014/0234488 and Kerrigan et al. US 2002/0031591 as applied to claim 11 above in further view of Hashimoto US 2004/0166221.
Regarding Claim 15, Marini modified with Gallagher et al., Chang, and Kerrigan et al. is silent regarding providing quantity of oil and coating the plurality of drops with the quantity of oil.
Hashimoto discloses it was known and conventional to make a gelatin drop (gummi candy) by providing a quantity of oil and coating the gelatin drop with the quantity of oil (vegetable oil) as an antistick agent (‘221, Paragraph [0002]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marini and incorporate a quantity of oil as a coating on the plurality of gelatin drops as taught by Hashimoto in order to provide an antistick agent to the exterior of the plurality of gelatin drops.
Regarding Claim 16, Marini modified with Gallagher et al., Chang, and Kerrigan et al. is silent regarding providing a quantity of dry finishing blend and coating the plurality of drops with the quantity of dry finishing blend.
Hashimoto discloses it was known and conventional to make a gelatin drop (gummi candy) by providing a quantity of dry finishing blend and coating the gelatin drop with the quantity of dry finishing blend (powdered sugar) as an antistick agent (‘221, Paragraph [0002]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marini and incorporate a quantity of dry finishing blend as a coating of powdered sugar on the plurality of gelatin drops as taught by Hashimoto in order to provide an antistick agent to the exterior of the plurality of gelatin drops.
Regarding Claim 17, Hashimoto discloses the quantity of dry finishing blend (powdered sugar) including a quantity of caloric sweetening powder (powdered sugar) (‘221, Paragraph [0002]).

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdraw in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 7 of the Remarks with respect to the rejection of Claim 18 regarding the limitation “normal temperature and pressure (NTP)” that the National Institute of Standards and Technology defines normal temperature and pressure as 20 degrees Celsius with an absolute pressure of 1 atmosphere while standard temperature and pressure (STP) is defined as 0 degrees Celsius with an absolute pressure of 1 atmosphere and that NTP is used instead of STP because NTP defines conditions at room temperature while using the current invention whereas STP would define conditions at a temperature much lower than room temperature.  Examiner notes that this explanation is sufficient to overcome the rejection of Claim 18 to 35 USC 112(b).   This limitation is clear in view of applicant’s explanation of NTP.  The rejection of Claim 18 to 35 USC 112(b) has been withdraw herein.
Applicant argues on Page 9 of the Remarks that the gelatinizing of Marini is a chemical process that requires the presence of water while the curing the of the current invention is a physical process that requires the removal and eventual absence of water.
Examiner argues that Claim 1 does not positively recite removal or absence of water.  Claim 1 merely requires several different heating and mixing steps.  Applicant argues limitations that are not commensurate in scope with the claimed invention.  Therefore, this argument is not found persuasive.
Applicant argues on Page 9 of the Remarks that the first quantity of grain based starch is not being mixed into the final solution and only includes the gelatin solution and the slurry solution where the final solution is deposited into the first quantity of grain based starch so that the final solution and the first quantity of grain based starch remain two physically separate objects that are in physical contact with each other and contends that the first quantity of grain based starch cannot be obviously mixed to the other ingredients in the current invention.
Examiner argues that the selection of any order of mixing ingredients is prima facie obvious in view of In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP § 2144.04.IV.C.).  Modified Marini teaches mixing together all of the claimed ingredients.  Applicant has not shown any evidence indicating that the claimed process steps and/or order of mixing ingredients provides a new or unexpected results.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 9-10 of the Remarks that steps B through F in Claim 1 provides a sequential order in which the ingredients are mixed and processed.  Applicant contends that steps B through F uses various ingredient based intermediates created between the initial ingredients and the final solution and alleges that each ingredient based intermediate needs to be processed in a specific manner before an ingredient based intermediate is able to be used in a subsequent step.  Applicant asserts that step B creates a heated gelatin solution from gelatin and water so that the heated gelatin solution can be easily mixed into the final solution during step E and step C creates a heated slurry solution from a base sweetening mixture and water so that the heated slurry solution can more easily receive an emulsification mixture during step D and can be easily mixed into the final solution during step E and that a flavoring mixture can be more uniformly mixed into the already made final solution during step F.  Applicant alleges that if steps B through F were done out of order the current invention would create something other than the desired end product.
Examiner maintains that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results in view of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious in view of In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP § 2144.04.IV.C.).  Additionally, applicant’s allegation that if steps B through F were done out of order the current invention would create something other than the desired end product are arguments of counsel.  Arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Applicant has not provided any evidence supporting this allegation.  Furthermore, Marini teaches heating water in the process and mixing the heated water with other components (‘588, Paragraph [0015]).  Applicant assertion that heating a mixture of water and other components allows for easier mixing was well known in the art in view of Lewis et al. US 6,416,805, which teaches that a gelled composition which comprises a solution of water and other components in the presence of heat allows the components to dissolve in warm temperature (‘805, Column 2, lines 55-62).  Therefore, these arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792